     Case 2:18-cv-01701-MCE-CKD Document 32 Filed 05/06/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10   BRIAN K. ROAT,                                    No. 2:18–cv–1701–MCE–CKD

11                      Plaintiff,                     ORDER

12          v.

13   CALIFORNIA EXPOSITION & STATE
     FAIR, et al.,
14
                        Defendants.
15

16          On March 19, 2020, defendants filed a motion to enforce the settlement agreement, and

17   set the matter for a May 14, 2020 hearing before the undersigned. (ECF No. 30.) On April 30,

18   2020, plaintiff filed his opposition, and noted that defendants’ request for attorneys’ fees was

19   made by declaration only — lacking a breakdown in the hours spent. (ECF No. 31.) As more

20   information is needed in order to evaluate the fee request for its reasonableness, the court orders

21   supplemental briefing from defendants. Further, the court has determined that a hearing in this

22   matter is not required, and so vacates the May 14 hearing pursuant to Local Rule 230(g).

23          Accordingly, it is HEREBY ORDERED that:

24          1. By May 11, 2020, defendants shall submit to the court its billing statement, breaking

25               down the hours spent for its attorneys’ fee request (See ECF No. 30-2 at ¶ 6.); and

26          2. The hearing on the motion to enforce, currently set for May 14, 2020, is VACATED.

27   Dated: May 6, 2020

28
                                                      1
